Citation Nr: 0118112	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected hypertensive and coronary 
artery disease with angioplasty, prior to May 13, 2000.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected hypertensive and coronary 
artery disease with angioplasty, from May 13, 2000, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from April 1983 to April 
1987.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to a disability 
rating in excess of 10 percent for coronary artery disease 
with hypertension.  In June 2000, the RO assigned a 30 
percent disability rating for hypertensive and coronary 
artery disease with angioplasty, from May 13, 2000.

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In July 2000, the veteran requested that the RO obtain 
treatment records from his private cardiologist, Noel B. 
Bedwell, M.D.  VA treatment records disclose that in June and 
December 2000 the veteran was scheduled to see his private 
cardiologist for stress tests.  There is no indication that 
any attempt has been made to retrieve those documents.  On 
remand, the RO should request that the veteran provide a 
release for Dr. Bedwell's records and then attempt to obtain 
them.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)).

Additionally, VA treatment records of the veteran dated from 
2000 to 2001 were associated with the claims folder 
subsequent to the issuance of the most recent supplemental 
statement of the case addressing the issues on appeal in July 
2000. The veteran has not waived RO consideration of this 
evidence.  Accordingly, a remand is warranted for the 
issuance of a supplemental statement of the case.  38 C.F.R. 
§§ 19.31, 19.37 (2000).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate his claims and of what part 
of such evidence the VA will attempt to 
obtain on his behalf.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  a release for the veteran's 
treatment records from Noel B. 
Bedwell, M.D., 6701 Airport 
Boulevard, Mobile, AL; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
cardiovascular disease since 2001, 
and the approximate dates of such 
treatment.

2.  The RO should request all private 
treatment records identified by the 
veteran and associate them with the 
claims file.  The RO should also obtain 
any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent 
that is not already of record.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying him what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)(2)). 

4.  The RO should then review the claims 
file and ensure that no other notification 
or development action, in addition to that 
directed above, is required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, as for instance, 
having the veteran undergo further VA 
examination to assess the severity of his 
service-connected cardiovascular disease.  
If further action is required, that should 
be accomplished before further 
adjudication of the claim.

5.  The RO should then readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims on appeal 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

